


110 HRES 1428 IH: Congratulating Nastia Liukin, Shawn

U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1428
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2008
			Mr. Boswell (for
			 himself, Mr. Sam Johnson of Texas,
			 Mr. Latham,
			 Mr. Loebsack,
			 Mr. King of Iowa,
			 Mrs. Maloney of New York,
			 Mr. Baca, Mr. Hare, Mr.
			 Terry, Ms. McCollum of
			 Minnesota, Ms. Bordallo,
			 Mr. Walz of Minnesota,
			 Ms. Jackson-Lee of Texas,
			 Mr. McGovern, and
			 Mr. Braley of Iowa) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Congratulating Nastia Liukin, Shawn
		  Johnson, Chellsie Memmel, Samantha Peszek, Alicia Sacramone, and Bridget Sloan
		  of the United States Women’s Gymnastics team for their outstanding performances
		  and representation of the United States during the 2008 Olympics in Beijing,
		  China.
	
	
		Whereas Nastia Liukin won the gold medal and Shawn Johnson
			 won the silver medal in Beijing for the 2008 Olympics Women’s Individual
			 All-Around;
		Whereas Shawn Johnson won the gold medal and Nastia Liukin
			 won the silver medal in Beijing for the 2008 Olympics Women’s Balance Beam
			 competition;
		Whereas Nastia Liukin won the silver medal in Beijing for
			 the 2008 Olympics Women’s Uneven Bars competition;
		Whereas Shawn Johnson won the silver medal and Nastia
			 Liukin won the bronze medal in Beijing for the 2008 Olympics Women’s Floor
			 Exercise;
		Whereas the members of the United States Women’s
			 Gymnastics team, Nastia Liukin, Shawn Johnson, Chellsie Memmel, Samantha
			 Peszek, Alicia Sacramone, and Bridget Sloan, won the silver medal in Beijing
			 for the 2008 Olympics for the Women’s Team finals; and
		Whereas these young women have brought great pride and
			 honor to their families, friends, communities, and the United States with their
			 amazing accomplishments while representing our Nation: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 congratulates Nastia Liukin, Shawn Johnson, Chellsie Memmel, Samantha Peszek,
			 Alicia Sacramone, and Bridget Sloan of the United States Women’s Gymnastics
			 team for their outstanding performances and representation of the United States
			 during the 2008 Olympics in Beijing, China.
		
